WYLIE, J.
Where, at the first meeting of the creditors of the bankrupt, a single creditor appeals and proves his debts, and where assets have come to the hands of the assignees, and no other debts are proven, in such case the right to choose the assignee belongs to the sole creditor who has proven his claim; and in the distribution of the assigned estate, he is entitled to be paid in full if there be enough for that purpose; if there be not enough he takes the whole. But if there be more than enough to pay his claims, then, rather than the balance should be returned to the bankrupt, it should be distributed pro rata among the creditors who have failed to make proof of their claims, but whose claims have been acknowledged to be valid by the applicant himself.
[See In re Brisco, Case No. 1,886; In re James, Id. 7,175.]